Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-20-2006

Sampson v. Berks Cty Prison
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3232




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Sampson v. Berks Cty Prison" (2006). 2006 Decisions. Paper 1409.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1409


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-3232
                                   ________________

                                  SIDNEY SAMPSON,
                                                Appellant
                                         vs.

         BERKS COUNTY PRISON; GEORGE A. WAGNER; SGT. FISTER;
          MEDICAL DEPT AT BERKS COUNTY PRISON (PRIME CARE
          MEDICAL); B.C.P TREATMENT DEPT; COUNSELOR STEVE
                 ____________________________________

                    On Appeal From the United States District Court
                       For the Eastern District of Pennsylvania
                              (D.C. Civ. No. 05-cv-00019)
                      District Judge: Honorable Harvey Bartle, III
                    _______________________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  March 10, 2006
             Before: FISHER, ALDISERT AND WEIS, CIRCUIT JUDGES

(Filed : March 20, 2006)

                               _______________________

                                      OPINION
                               _______________________

PER CURIAM.

              Sidney Sampson is a Pennsylvania state prisoner currently incarcerated at

the State Correctional Institution at Graterford (“SCI-Graterford”). At the time he filed

this lawsuit, he was incarcerated in Berks County Prison. Sampson alleged that he was

housed in an “end” cell at Berks County Prison which would become extremely cold
when temperatures outside dropped below 40 degrees. According to the complaint, all

end cells suffer from inadequate heating in the winter, and prison officials are aware of

this condition. In his response to the prison defendants’ motion to dismiss, Sampson

maintained that, every winter, prison officials would circulate an extra blanket to each

inmate housed in an end cell because they were aware of how cold those cells became.

Sampson alleged that, on at least one occasion, it was so cold in his cell that he was able

to see his breath.

              From December 20, 2004 to January 1, 2005, when the complaint appears

to have been drafted, Sampson filed at least three grievances complaining of the cold

temperature in his cell and asking to be moved to another cell with adequate heat.1

According to the complaint, numerous such cells were available. Sampson claims that, in

response to his complaints, he was deprived of his two-hour recreation period and “locked

in” his cell for 24 instead of the usual 22 hours. Sampson also requested long johns,

winter issue pants and shirts, gloves, a hat, and a winter coat, but was told that these items

were not issued by the prison but could be purchased through the commissary and/or

friends and family program. Sampson also claimed that he became sick during this time

with flu-like symptoms which lingered for four months due to inadequate medical care

and the temperature in his cell. During the same time period, Sampson submitted at least



   1
      In his informal brief, Sampson alleges that he was kept in an extremely cold cell
from December 21, 2004 until February 15, 2005, and that he did not receive proper
medical treatment until March 2, 2005 when he was transferred to SCI-Graterford.

                                              2
three sick call requests, two of which note that he refused sick call, something which

Sampson adamantly denies.

              Sampson named as defendants Berks County Prison, Warden Wagner,

Sergeant Fister, Berks County Prison Treatment Department, Prime Care Medical, and

several John Does (the medical supervisor, and the treatment counselor and his

supervisor). None of the “John Doe” defendants appear to have been served. Counsel for

Berks County Prison, Warden Wagner, Sgt. Fister, and the Berks County Prison

Treatment Department, and counsel for Prime Care Medical (erroneously identified as the

Berks County Prison Medical Department) each filed motions to dismiss. In a opinion

which concluded that plaintiff did not assert the “unquestioned and serious deprivation[]

of basic human needs” nor deliberate indifference to serious medical needs, the District

Court dismissed plaintiff’s complaint pursuant to Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim upon which relief can be granted.

               We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Our

review of a dismissal for failure to state a claim on which relief may be granted is

plenary.   Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996). For such a dismissal, it must be

clear as a matter of law that plaintiff could not prove any set of facts that would entitle

him to relief. Id. We are obliged to accept the truth of all factual allegations set forth in

the complaint and all reasonable inferences that can be drawn from them. Id.



              On appeal, Berks County Prison, Warden Wagner, Sgt. Fister, and the

                                              3
Berks County Prison Treatment Department (“Berks County Appellees”) argue that the

complaint failed to state a claim against Warden Wagner or Sgt. Fister in their individual

capacities, as Sampson failed to aver that Warden Wagner had personal knowledge of or

knowingly acquiesced in the alleged constitutional violations, and admitted that Sgt.

Fister restricted his recreation time because he made inappropriate use of the grievance

process. The Berks County Appellees assert that the complaint shows only that Sampson

was disciplined for abuse of the inmate communications system, and not that either

Warden Wagner or Sgt. Fister acted with deliberate indifference to his basic human

needs. With respect to his claims of denial of access to medical care, the Berks County

Appellees maintain that Sampson has neither alleged a serious medical need nor

deliberate indifference on the part of the prison administration. Finally, they argue that

Sampson cannot state a claim against any of the Berks County Appellees in their official

capacities, as such a claim is construed as one against the municipality and requires that

the constitutional injury alleged be the result of a municipal policy or procedure.

              Prime Care Medical, which was erroneously identified in the complaint as

the Berks County Prison Medical Department, argues that Sampson neither demonstrated

that he had a serious medical condition nor that Prime Care was deliberately indifferent to

his medical needs. In fact, Prime Care maintains, Sampson admitted that he did receive

medical attention for his ailment and therefore cannot state a claim against it for an Eighth

Amendment violation. Finally, Prime Care argues that the District Court properly

dismissed Sampson’s claim against it, as it was impermissibly premised upon vicarious

                                             4
liability.

              We conclude that the District Court erred in dismissing Sampson’s claims

against the Berks County Appellees, both in their individual and their official capacities.

In order to state a claim for an Eighth Amendment violation, a plaintiff must allege facts

sufficient to demonstrate both (i) an objectively serious deprivation of an identifiable

human need and (ii) that a prison official acted with deliberate indifference in effecting

the deprivation. See Wilson v. Seiter, 501 U.S. 294, 298-99 (1991); Fuentes v. Wagner,

206 F.3d 335, 344 (3d Cir. 2000). As the Supreme Court recognized in Wilson:

              Some conditions of confinement may establish an Eighth
              Amendment violation “in combination” when each would not
              do so alone, but only when they have a mutually enforcing
              effect that produces the deprivation of a single, identifiable
              human need such as food, warmth, or exercise–for example, a
              low cell temperature at night combined with a failure to issue
              blankets.

501 U.S. at 304. It is apparent under Wilson that low cell temperatures may satisfy the

objective deprivation requirement of an Eight Amendment claim if warranted by the

surrounding circumstances. Thus, whether the cell temperature, the length of the inmate’s

confinement in such temperatures, and the failure of prison officials to ameliorate the cold

temperatures creates a sufficiently serious deprivation of the human need of adequate

shelter to state a claim under the Eighth Amendment is often an issue to be determined by

the trier of fact. See Dixon v. Godinez, 114 F.3d 640, 643-44 (7th Cir. 1997) (holding

that material dispute existed as to whether prison-issue clothing and blankets were

sufficient to combat prolonged cold temperatures in cell).

                                              5
               In his complaint, Sampson alleged that the temperature in his cell was

unreasonably low, that prison officials refused to provide him with additional clothing,

move him to a warmer cell, or take any other measures to ameliorate the cold. He also

asserted that he directed grievances to both Warden Wagner and Sgt. Fister, and that

neither of them took any action. While it is by no means clear that Sampson will be able

to prove a set of facts consistent with these allegations, the allegations suffice to state a

claim against Warden Wagner and Sgt. Fister, and the District Court should not have

dismissed Sampson’s claims against them in their individual capacities at this early stage.

               The Berks County Appellees also argue that Sampson failed to state a claim

against Warden Wagner or Sgt. Fister in their official capacities, or against Berks County

Prison or the Berks County Prison Treatment Department as entities, because such a

claim is construed as one against the municipality, and the inmate, therefore, must allege

that the constitutional injury arose as a result of a municipal policy or custom. This Court

has recognized that there are three situations in which the acts of a government employee

may be deemed to be the result of a municipal policy or custom. See Natale v. Camden

County Correctional Facility, 318 F.3d 575, 584 (3d Cir. 2003). One such situation exists

where “the policymaker has failed to act affirmatively at all, [though] the need to take

some action to control the agents of the government ‘is so obvious, and the inadequacy

[of existing practice] so likely to result in the violation of constitutional rights, that the

policymake[r] . . . can reasonably be said to have been deliberately indifferent to the

need.’” Bd. of County Comm’rs v. Brown, 520 U.S. 397, 418 (1997) (Souter, J.,

                                                6
dissenting) (quoting Canton v. Harris, 489 U.S. 378, 390 (1989)).

              Here, Sampson not only alleges in his complaint that prison officials were

aware of the unusually cold temperatures in the end cells, but also attaches a copy of an

inmate communication form on which the Grievance Counselor responds to one of

Sampson’s complaints as follows: “Due to the population of the prison and the known

problem with heating the ‘end’ cells your request to move is denied. The maintenance

department is working on a solution to fix this problem. In the meantime I will see if we

can get more heat to your cell.” (Emphasis added.) Sampson’s uncontested allegation of

a persistent, “known problem” with heating the end cells throughout the prison is

sufficient to state a claim against the municipality under the Eighth Amendment for

failing to ameliorate the heating problem.

              Finally, Sampson alleges that Appellees violated his right to be free from

cruel and unusual punishment by denying him access to medical care. The District Court

held that the complaint failed to “allege conduct of defendants that showed ‘deliberate

indifference to [his] serious medical needs . . . .’” (Emphasis added.) We have indicated

that deliberate indifference can be manifested by a variety of actions, including: (i) the

denial of reasonable requests for medical treatment which expose an inmate to undue

suffering; (ii) knowledge of the need for medical care and the intentional refusal to

provide such care; or (iii) the delay of necessary medical treatment for non-medical

reasons. See Monmouth County Corr. Institutional Inmates v. Lanzaro, 834 F.2d 326,

346-47 (3d Cir. 1987); see also Durmer v. O’Carroll, 991 F.2d 64, 69 (3d Cir. 1993).

                                              7
With respect to what qualifies as a serious medical need, we have held that “a medical

need is ‘serious,’ in satisfaction of the second prong of the Estelle test, if it is ‘one that

has been diagnosed by a physician as requiring treatment or one that is so obvious that a

lay person would easily recognize the necessity for a doctor’s attention.’” Lanzaro, 834

F.2d at 347 (citations omitted).

               The Berks County Appellees argue that Sampson fails to state a claim for

the denial of medical care, as he was called to go to the medical department, but refused

to do so. Sampson counters that, although his sick call slips indicate that he refused sick

call, he never did so. Sampson included with his complaint an affidavit from his

cellmate, Michael Jones, who states that on December 28, 2004, when Jones was called

for sick call, he twice asked the C.O. if Sampson was on the list as well, and the C.O.

stated that he was not. Jones also says that he indicated to the nurse that he knew

Sampson had put in a sick call slip, and the nurse smiled and said Sampson’s name was

not on the sick call list yet. Construed liberally, these allegations describe conduct that, at

this stage of the litigation, could be said to manifest deliberate indifference under any one

(or several) of the bases articulated in Lanzaro.

               Appellees further maintain that, even if Sampson could establish deliberate

indifference, he merely suffered from a “common cold,” which does not rise to the level

of a serious medical need. Implicit in this argument is that any amendment of the

complaint would be futile. However, Sampson has alleged that he was sick for four

months and described his symptoms as follows: “cold, head cold, backaches & pains,

                                                8
chest cold, earaches, body aches & pains, headaches, stuffy nose, sore throat, chill, my

feet, head, ears, hands are cold all the time.” He further argues that his illness did not

begin to improve until he was transferred to SCI-Graterford and began to receive

antibiotics, which would not be required to treat a “common cold.” We cannot say as a

matter of law, based on the record before us at this time, that Sampson’s ailment did not

rise to the level of a serious illness. See Gutierrez v. Peters, 111 F.3d 1364, 1372-73 (7th

Cir. 1997) (explaining that “given the liberal standards governing federal notice pleading

(particularly in conjunction with the leniency with which pro se complaints must be

evaluated), the ‘seriousness’ determination will often be ill-suited for resolution at the

pleading stage”); Ellis v. Butler, 390 F.2d 1001, 1003 (8th Cir. 1989) (noting difficulty of

assessing seriousness of alleged medical conditions based on pleadings alone).

Resolution of this issue will require testimony or affidavits of the parties on remand. As

Sampson should, at the least, have been permitted to amend his complaint prior to a

dismissal for failure to state a claim, he should be given the opportunity on remand to

amend his complaint to state his claims with greater specificity and to clarify which

employees he believes prevented him from obtaining medical care. See Shane v. Fauver,

213 F.3d 113, 116-17 (3d Cir. 2000).

              Sampson’s remaining allegations are that Prime Care’s treatment regimen

was insufficient in comparison to the regimen prescribed after he was transferred to SCI-

Graterford and that the Prime Care physician failed to order that he be moved to a heated

cell. We will affirm the District Court’s order of dismissal as to these claims. Although

                                              9
the District Court did not base its decision on this ground, Sampson’s claims against

Prime Care are impermissibly premised on a theory of respondeat superior. See

Bernitsky v. United States, 620 F.2d 948, 950 (3d Cir. 1980) (affirmance may be based on

any ground supported by the record); Natale, 318 F.3d at 583 (§ 1983 claims may not be

premised solely on the doctrine of respondeat superior).

              Because Sampson has set forth sufficient allegations to state a claim against

the Berks County Appellees for violation of his Eighth Amendment rights, the District

Court’s order will be vacated with respect to them and remanded for further proceedings.

On remand, Sampson should be provided an opportunity to amend his complaint to

address any deficiencies raised by these defendants in their motion to dismiss. The

District Court’s order will be affirmed to the extent it granted the motion to dismiss filed

by Prime Care Medical, Inc.




                                             10